Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4 April 2022 has been entered.
 	Applicant’s amendment of 4 April 2022, in which claims 1-30 have been cancelled, and new claims 31-50 have been added, is acknowledged.
 	Claims 31-50 are pending.
 	Claims 31-50 are being examined on their merits herein. 
Applicant had elected without traverse 
(a) aprepitant, as a specific NK-1 receptor antagonist to be administered in a stable emulsion;
(b) phospholipid as a specific emulsifier to be used in a stable emulsion of a NK-1 antagonist;
(c) soybean oil as a specific oil to be used in a stable emulsion of a NK-1 antagonist;
(d) ethanol as a specific co-surfactant which comprises an alcohol to be used in a stable emulsion of a NK-1 antagonist;
(e) sucrose as a specific tonicity agent to be used in a stable emulsion of a NK-1 antagonist; and
(f) sodium oleate as a specific pH modifier to be used in a stable emulsion of a NK-1 antagonist,
in the reply of 20 December 2019. Claims 31-50 read on the elected species. 
	Claims 31-50 have been examined to the extent they read on the elected species and the following objections and rejections are made below.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim interpretation: delivery/administration as a bolus (or i.v. push) in instant claim 31 is interpreted to mean, according to Applicant’s definition, Specification [0006], rapid delivery of a single dose of medicine directly into the bloodstream which takes very little time (such as not greater than about 15 minutes).

Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over CINVANTITM (aprepitant injectable emulsion for intravenous use, Prescribing information, approved November 2017, https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/209296s000lbl.pdf
Accessed 13 April 2020, cited in PTO-892 of 17 April 2020).
CINVANTITM teaches (Table 1, page 3) a method of treating nausea and vomiting associated with HEC, as in instant claims 47-50, comprising administering intravenously to a subject in need thereof a single dose of 130 mg aprepitant, wherein aprepitant is formulated as an emulsion (page 12, last paragraph) comprising 130 mg aprepitant in 18 mL of emulsion, the emulsion containing emulsifier egg lecithin 2.6 g, ethanol 0.5 g, sodium oleate 0.1 g, soybean oil 1.7 g, sucrose 1 g and water for injection 12 g, which satisfies the limitations for the emulsion in instant claims 31-35, 39-43, 45. 
The amount of aprepitant being administered, 130 mg, is within the range in instant claims 31, 32, 33.
CINVANTITM teaches that the emulsion containing 130 mg aprepitant is administered intravenously over 30 minutes.
CINVANTITM teaches (Table 1, page 3) administering dexamethasone orally in the same method of treatment.
CINVANTITM does not teach administering the aprepitant emulsion in 2 minutes to 15 minutes, as in instant claim 31, or in 2 minutes to 5 minutes, as in instant claim 37, or in 2 minutes, as in instant claim 38.
CINVANTITM also teaches administration of a single intravenous 100 mg dose of aprepitant as a 30-minute infusion (Table 8, page 13), but does not teach that the aprepitant emulsion has a volume of 14 mL, as in instant claims 44, 46.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of CINVANTITM to arrive at the instant invention.
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer the very emulsion taught by CINVANTITM to the same patient population, namely patients suffering from nausea and vomiting associated with courses of highly emetogenic cancer therapy (HEC), using the same route of administration, intravenously, and vary the time/duration of infusion from 30 min to 15 minutes, as in instant claim 31, or 5 minutes, as in instant claim 37, or 2 minutes, as in instant claim 38, with the expectation of achieving therapeutic effect. Determining the optimum rate of drug administration in mg/min, in a known method of treatment, using a known drug formulation, is routine, well within the skill of the artisan. 
Further, the person of ordinary skill in the art would have administered 14 mL of said emulsion, instead of 18 mL, as in instant claims 44, 46, and would have added dexamethasone, a drug that is administered in the same treatment regimen, to the emulsion, as in instant claim36, with the expectation of achieving therapeutic effect.
	As such, claims 31-50 are rejected as prima facie obvious. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 1-14, 16 of US patent 10,624,850 (cited in PTO-892 of 17 April 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14, 16 of US patent 10,624,850 render obvious the instant claims.
Claims 1-14, 16 of US patent 10,624,850 are drawn to a method of treating a subject suffering from nausea and/or vomiting comprising administering the subject an injectable pharmaceutical emulsion comprising an NK-1 receptor antagonist, 11 to 15% w/v of an emulsifier, an oil, a co-surfactant which compises an alcohol, a tonicity agent, a pH modifier and water, wherein the pH of the emulsion is 7.5 to 9.0, the ratio of the emulsifier to the NK-1 receptor antagonist is from about 18:1 to 22:1 wt/wt, and the subject is at risk or is suffering from nausea and/or vomiting.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-14, 16 of US patent 10,624,850 to arrive at the instant invention. Administering the same emulsion to the same patient population, using the same route of administration, by injection, and determining the duration of infusion/rate of administration is routine, well within the skill of the artisan.
As such, claims 31-50 are rendered obvious by claims 1-14, 16 of US patent 10,624,850.
For similar reasons, instant claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. patent 10,953,018 (application 16/669,262, cited in PTO-892 of 17 April 2020); over claims 1-15 of U.S. patent 9,808,465 (cited in PTO-892 of 17 April 2020); over claims 12-21 of US patent 9,561,229 (cited in PTO-892 of 17 April 2020); over claims 12-21 of U.S. patent 9,974,794 (cited in PTO-892 of 17 April 2020);
and are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of co-pending application 17/194,114 (published as US 2021/0186981, cited in PTO-892); and over claims 1-14 of co-pending US patent application 17/180,593 (published as US 2021/0173877, cited in PTO-892). 

Claims 31-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 1, 3, 5, 16 of co-pending US patent application 16/563,726 (published as US2020/0078363, cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5, 16 of co-pending US patent application 16/563,726 render obvious the instant claims.
Claims 1, 3, 5, 16 of co-pending US patent application 16/563,726 are drawn to a method of treating post-surgical pain in a subject in need thereof comprising administering the subject a therapeutically effective amount of a NK1 receptor antagonist in combination with a pain medication; claim 3 recites aprepitant as one of the NK-1 receptor antagonists; claim 5 is drawn to aprepitant as the NK-1 receptor antagonist; claim 16 recites that the NK-1 receptor antagonist is administered in the form of an injectable emulsion comprising 11 to 15% w/v of an emulsifier, an oil, a co-surfactant which comprises an alcohol, a tonicity agent, a pH modifier and water, wherein the pH of the emulsion is 7.5 to 9.0.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1, 3, 5, 16 of co-pending US patent application 16/563,726 to arrive at the instant invention. The patient population in claims 1, 3, 5, 16 of co-pending US patent application 16/563,726, patients suffering from post-surgical pain, is encompassed by the broad genus of subjects treated in instant claims 31-46. Further, the emulsion in claim 16 comprises the same components as that in the instant claims. It would have been obvious to administer intravenously the emulsion of claim 16 of co-pending US patent application 16/563,726 to patients, using the same route of administration, by injection, and to determine the duration of infusion/rate of administration in the method of treatment. Such determination of rate of infusion of a known emulsion of a known drug, in a known method of treatment is routine, well within the skill of the artisan.
As such, claims 31-46 are rendered obvious by claims 1, 3, 5, 16 of co-pending US patent application 16/563,726.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 1-22 of U.S. patent 9,974,793 (cited in PTO-892 of 17 April 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. patent 9,974,793 render obvious the instant claims.
Claims 1-22 of U.S. patent 9,974,793 are drawn to a pharmaceutical composition as emulsion comprising aprepitant, an emulsifier, an oil, water, wherein the ratio of the emulsifier to aprepitant is from about 18:1 to 22:1 wt/wt, and the ratio of oil to aprepitant is 11:1 to 15:1.
The Specification of U.S. patent 9,974,793 teaches (column 1, lines 15-17) that the compositions of the invention are useful to treat nausea/vomiting.
It would have been obvious to a person of ordinary skill in the art to use the composition of claims 1-22 of U.S. patent 9,974,793 to treat nausea/vomiting, and determine the rate of administration/duration of infusion with said compositions in the method of treatment.
As such, claims 31-50 are rendered obvious by claims 1-22 of U.S. patent 9,974,793.
For the same reasons, instant claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US patent 9,561,229 (cited in PTO-892 of 17 April 2020), over claims 1-13 of US patent 10,500,208 (cited in PTO-892 of 17 April 2020), over claims 1-11 of U.S. patent 9,974,794 (cited in PTO-892 of 17 April 2020), over claims 1-15 of US patent 9,974,742 (cited in PTO-892) and over claims 1-17 of US patent 11,173,118 (cited in PTO-892).

Conclusion
Claims 31-50 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SREENIVASAN PADMANABHAN can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627